             Case 1:20-cv-05441-KPF Document 99 Filed 08/12/20 Page 1 of 2



O’Melveny & Myers LLP                 T: +1 415 984 8700                                                        File Number:
Two Embarcadero Center                F: +1 415 984 8701
28ᵗʰ Floor                            omm.com
San Francisco, CA 94111-3823




August 12, 2020                                                                                                 Chris Hollinger
                                                                                                                D: +1 415 984 8906
                                                                                                                chollinger@omm.com
BY ECF

The Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:       Uniformed Fire Officers Ass’n, et al. v. de Blasio, et al., 20-cv-05441-
          KPF

Dear Judge Failla:

       I write to request that the Court grant leave to participate as amici curiae in
the above-captioned case to the NAACP Legal Defense and Educational Fund,
Inc. (“LDF”), the Lawyers’ Committee For Civil Rights Under Law (“LCCR”),
LatinoJustice PRLDEF (“LatinoJustice”), and Law For Black Lives (together,
“Proposed Amici”). The subject of this lawsuit – public access to the disciplinary
records of New York City police officers, and others – is central to the work of
Proposed Amici, and Proposed Amici respectfully submit that they can assist the
Court in addressing the questions at issue in this case. See Office of the
Comptroller of the Currency v. Spitzer, 5-cv-5636-SHS, Dkt. No. 20 (S.D.N.Y.
Aug. 5, 2005) (order granting LDF leave to participate as amicus curiae in
opposition to motion for preliminary injunction).

       Since its inception, the LDF has sought to eliminate the arbitrary role of
race in the administration of the criminal justice system by challenging laws,
policies, and practices which discriminate against Black Americans and other
communities of color. Among other things, LDF is lead counsel in Davis, et al. v.
City of New York and New York City Housing Authority, 10-cv-699-AT-HBP
(S.D.N.Y.), a class-action lawsuit which is part of the court-ordered monitoring of
the New York City Police Department (“NYPD”) and seeks systemic reform of the
NYPD’s discriminatory trespass enforcement practices against Black and Latinx
residents of public housing. The LCCR is a civil rights organization founded in
1963 at the request of President John F. Kennedy. It seeks to secure equal
justice for all through the rule of law and, in particular, it challenges and seeks to
rectify racial disparities within the criminal justice system.




                  Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                              Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
        Case 1:20-cv-05441-KPF Document 99 Filed 08/12/20 Page 2 of 2




       LatinoJustice is a national non-profit civil rights legal defense fund, which
advocates for and defends the constitutional rights of all Latinos to ensure their
equal protection under the law. LatinoJustice has long been engaged in criminal
justice reform advocacy and litigation across the country, challenging racially
discriminatory policing practices such as “Stop & Frisk” in New York City, “Stop &
Rob” in Suffolk County, and other forms of racial profiling which impinge upon the
constitutional rights of Latinos. Law For Black Lives is a national community of
lawyers and legal workers committed to providing legal and policy research to
movement organizations in order to implement long-term transformation. In its
work, Law for Black Lives’ priorities include bail reform and decriminalization.

      If granted leave to participate, Proposed Amici will file their brief on or
before August 14, 2020, which is the current deadline for written amicus
submissions set by the Court.

 Dated: August 12, 2020                     Respectfully submitted,

                                            /s/ Chris A. Hollinger

                                            Chris A. Hollinger*
                                            O’MELVENY & MYERS LLP
                                            Two Embarcadero Center, 28th Floor
                                            San Francisco, CA 94111
                                            (415) 984-8906
                                            chollinger@omm.com

                                            Counsel for Proposed Amici the
                                            NAACP Legal Defense and Education
                                            Fund, Inc., the Lawyers’ Committee
                                            For Civil Rights Under Law,
                                            LatinoJustice PRLDEF, and Law For
                                            Black Lives

                                            *Application for admission pro hac vice
                                            pending
cc: All Counsel (via ECF)




                                                                                    2
